Citation Nr: 0503289	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-15 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1961 and from April 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

?	This claim is remanded to obtain a VA examination.
?	This claim is remanded to obtain outstanding VA medical 
records.

The veteran is service-connected for diabetes mellitus, 
currently evaluated as 20 percent disabling, pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913, effective January 
12, 2001.  The veteran contends that his diabetes mellitus 
symptomatology, to include required insulin and regulation of 
activities, is more severe than the currently assigned rating 
suggests and, as such, he is entitled to an initial rating in 
excess of 20 percent.  

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  

The veteran was last afforded a VA examination to evaluate 
his service-connected diabetes mellitus in June 2002.  At 
that time, the examiner indicated that the veteran was 
receiving insulin injections daily.  It was also noted that 
the veteran denied any episodes of ketoacidosis or 
hypoglycemic reactions.  However, the veteran did state that 
he had significant weight fluctuations and his activities 
were restricted as he could not do any heavy lifting.  He 
also indicated that he was instructed only to do what his 
body would allow with pushing.  The examiner stated that such 
restrictions were placed in relation to the veteran's 
diagnosis of nonservice-connected pancreatic cancer and not 
specifically to his diagnosis of service-connected diabetes.  
Since the June 2002 VA examination, the veteran has 
consistently maintained that he is entitled to a 40 percent 
rating for his diabetes.  He stated in an August 2002 
statement that he was on insulin, had a restricted diet, and 
his activities were regulated.  The veteran also indicated in 
communications that he requires more than one daily dose of 
insulin.  Furthermore, as noted previously, the veteran has 
nonservice-connected pancreatic cancer and it is unclear as 
to what symptoms are attributable to the veteran's diabetes 
mellitus and what symptoms are attributable to his pancreatic 
cancer.  Therefore, a remand is necessary to obtain a 
contemporary VA examination.  

Additionally, in his substantive appeal (VA Form 9), the 
veteran indicated that he has a regular VA physician who has 
been treating him for his diabetes mellitus.  There does not 
appear to be VA records pertaining to such treatment 
contained in the claims file.  Therefore, while on remand, 
the veteran should be requested to identify the VA Medical 
Center where he is currently receiving treatment and such 
outstanding medical records should be obtained for 
consideration in connection with the veteran's appeal. 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify the VA Medical Center at which 
he receives treatment for service-
connected diabetes mellitus.  Thereafter, 
the RO should take the appropriate steps 
to obtain such identified records.  A 
negative response for any records that 
cannot be obtained should be associated 
with the claims file.  For VA records, 
requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Any 
records obtained should be associated 
with the file.

2.  Following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA examination to determine 
the current nature and severity of his 
service-connected diabetes mellitus.  The 
claims file should be made available to 
the examiner for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  Any and 
all indicated studies, tests, and 
evaluations should be performed.  

The examiner is then requested to answer 
the following questions:

(a)	Does the veteran's diabetes 
mellitus require insulin and 
restricted diet, or; oral 
hypoglycemic agent and 
restricted diet?
(b)	Does the veteran's diabetes 
mellitus require insulin, 
restricted diet, and 
regulation of activities?
(c)	Does the veteran's diabetes 
mellitus require insulin, 
restricted diet, and 
regulation of activities with 
episodes of ketoacidosis or 
hypoglycemic reactions 
requiring one or two 
hospitalizations per year or 
twice a month visits to a 
diabetic care provider, plus 
complications that would not 
be compensable if separately 
evaluated?
(d)	Does the veteran's diabetes 
mellitus require more than 
one daily injection of 
insulin, restricted diet, and 
regulation of activities 
(avoidance of strenuous 
occupational and recreational 
activities) with episodes of 
ketoacidosis or hypoglycemic 
reactions requiring at least 
three hospitalizations per 
year or weekly visits to a 
diabetic care provider, plus 
either progressive loss of 
weight and strength or 
complications that would be 
compensable if separately 
evaluated?

The examiner should specifically indicate 
what symptoms are attributable to the 
veteran's service-connected diabetes 
mellitus and what symptoms are 
attributable to his nonservice-connected 
pancreatic cancer. 

All opinions expressed should be 
accompanied by supporting rationale.  

3.  After completing the above, the 
veteran's initial claim should be re-
adjudicated, based on the entirety of the 
evidence, with consideration as to the 
propriety of staged ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




